DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 3/26/2020. Claims 1-17 are pending and considered below.

 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 16 and 17 do not recite a revised step 2A, prong one abstract idea, law of nature, or natural phenomenon. These claims do not recite a mental process because the claims, under the broadest reasonable interpretation, do not cover an abstract idea that can reasonably be performed in the human mind. The human mind cannot practically determine a sequence of intermediate goals leading to the next target goal by optimizing the motion of the vehicle subject to a first model and tightened driving constraints and determine a motion trajectory of the vehicle tracking the sequence of intermediate goals by optimizing the motion of the vehicle subject to a second model. Further, the not rejected under 35 U.S.C. 101. (See the 2019 Revised Patent Subject Matter Eligibility Guidance, which is available on the USPTO Website.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobilarov et al. (U.S. Patent Number 10,671,076, hereinafter Kobilarov) in view of Ghosh et al. (US-2020/0111005-A1, hereinafter Ghosh).
Regarding claim 1, Kobilarov discloses:
at least one processor coupled with stored instructions (col. 34, lines 9-22; and FIG. 10, storage-1004, processor(s) - 1006, and memory-1008);
implementing modules of the control system (col. 10, lines 1-17; and FIG. 1, route planning module-104, decision module-106, trajectory module-108, data input module-110, data store-112, autonomous vehicle-122, model(s) - 124, constraint(s) - 126, policy(s) - 128, logical rule(s) - 130, system identification data-132, predictive data-134, and map(s) - 136);
the modules comprising: (col. 6, line 58 - col. 9, line 67);

tightened driving constraints formed by tightening driving constraints by a safety margin (col. 10, lines 46-54);
wherein the driving constraints include mixed logical inequalities of temporal logic formulae (col. 7, lines 45-59);
specified by traffic rules and the routing (col. 10, lines 46-54);
wherein the mixed logical inequalities define an area where the temporal logic formulae are satisfied (col. 7, lines 45-59);
wherein the tightened driving constraints shrink the area by the safety margin (col. 8, line 26 - col. 9, line 29);
a motion planner configured to determine a motion trajectory of the vehicle tracking the sequence of intermediate goals by optimizing the motion of the vehicle subject to the second model (col. 8, line 26 - col. 9, line 29; and FIG. 1, trajectory module-108); and
a controller configured to generate and submit control commands to at least one actuator of the vehicle to follow the motion trajectory (col. 10, line 66 - col. 11, line 24; and FIG. 1, trajectory module-108, vehicle control device-114, execution module-116, and autonomous vehicle-122).
Kobilarov does not disclose a first and second model in which the first model is an approximation of the second model and a safety margin is a function of a difference between the second model and the first model. However, Ghosh discloses a multi-headed, trusted neural network system that can be trained to satisfy one or more constraints, including the following features:

wherein the safety margin is a function of a difference between the second model and the first model (paragraph [0042]).
Ghosh teaches that a Trusted Neural Network (TNN) system should use a first module computing an original loss function and a second module computing a new loss function that is a weighted sum of the original loss function and a function representing safety constraints in order to provide control commands for an autonomous vehicle (paragraphs [0042-0056]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the autonomous vehicle with two modules computing first and second loss functions of Ghosh into the autonomous vehicle computing system with a decision module determining a sequence of intermediate goals and a trajectory module determining a motion trajectory of the autonomous vehicle of Kobilarov. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of dividing autonomous vehicle control decisions into sub-problems which do not overwhelm the memory and processing speed of the autonomous vehicle computer systems.

Regarding claim 2, Kobilarov does not disclose a first and second model in which the first model is an approximation of the second model and a safety margin is a function of a difference between the second model and the first model. However, Ghosh further discloses:
wherein the safety margin is selected such that for all states of the vehicle satisfying the tightened driving constraints according to the first motion model of the vehicle, there is a control input that transition the state of the vehicle according to the second motion model without violating the driving constraints (paragraphs [0042-0056]).
Ghosh teaches that a Trusted Neural Network (TNN) system should use a first module computing an original loss function and a second module computing a new loss function that is a weighted sum of the original loss function and a function representing safety constraints in order to provide control commands for an autonomous vehicle (paragraphs [0042-0056]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the autonomous vehicle with two modules computing first and second loss functions of Ghosh into the autonomous vehicle computing system with a decision module determining a sequence of intermediate goals and a trajectory module determining a motion trajectory of the autonomous vehicle of Kobilarov. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of dividing autonomous vehicle control decisions into sub-problems which do not overwhelm the memory and processing speed of the autonomous vehicle computer systems.



Regarding claim 3, Kobilarov does not disclose a first and second model in which the first model is an approximation of the second model and a safety margin is a function of a difference between the second model and the first model. However, Ghosh further discloses:
wherein the decision-maker is configured to determine a region of states of the first model representing a difference between states of the first model obtained by transitioning transformations of states of the second model according to the first model for a set of inputs of the first model, and states of the first model obtained by transformation of states of the second model obtained by transitioning states of the second model according to the second model for a set of inputs of the second model (paragraphs [0085-0087] and FIG. 4, Trusted Neural Network (TNN) system-400, shared neural networks-406A-B, neural networks-414A-C, shared input data-420, and side input data-422A-C); and
determine the safety margin for tightening the driving constraints such that, for any state of the first model that satisfies the tightened driving constraints, a combination of the same state with any state in the region of states satisfies the driving constraints (paragraphs [0085-0087]).
Ghosh teaches that a Trusted Neural Network (TNN) system should use a first module computing an original loss function and a second module computing a new loss function that is a weighted sum of the original loss function and a function representing safety constraints in order to provide control commands for an autonomous vehicle (paragraphs [0042-0056]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the autonomous vehicle with two modules computing first and second loss functions of Ghosh into the autonomous vehicle computing system with a decision module determining a sequence of intermediate goals and a trajectory module determining a motion trajectory of the autonomous vehicle of Kobilarov. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of dividing autonomous vehicle control decisions 
Regarding claim 9, Kobilarov further discloses:
wherein the decision-maker is configured to optimize a cost function (col. 8, lines 35-57);
including a first term encouraging an achievement of the next target goal (col. 7, lines 28-59); and
a second term encouraging an increase of the safety margin (col. 8, lines 35-57).
Regarding claim 11, Kobilarov further discloses:
wherein the decision-maker is configured to optimize the cost function over a first prediction horizon, wherein the motion planner is configured to generate the motion trajectory iteratively over a second prediction horizon that is shorter than the first prediction horizon (col. 8, lines 10-25).
Regarding claim 12, Kobilarov further discloses:
wherein the modules of the control system include an anomaly detector configured to periodically receive the sequence of intermediate goals determined by the decision maker for the tightened driving constraints (col. 7, line 28 - col. 9, line 29; and FIG. 1, decision module-106, trajectory module-108, and fallback determination module-118);
update the tightened driving constraints based on a change in the state of the first model defining a change in the states of the vehicle and the traffic (col. 26, line 11 - col. 27, line 19; and FIG. 4, predictive trajectory module-410, and predictive trajectory probability module-412);
test whether the sequence of intermediate goals violates the updated tightened driving constraints (col. 26, line 11 - col. 27, line 19); and
upon, detecting the violation, execute a corrective action (col. 26, lines 36-45).


Regarding claim 13, Kobilarov further discloses:
wherein to update the tightened driving constraints, the anomaly detector is configured to (col. 7, line 28 - col. 9, line 29; and FIG. 1, decision module-106, trajectory module-108, and fallback determination module-118);
receive updated information from sensors on current and past positions of the controlled vehicle and the traffic (col. 26, lines 26-54); and
determine the tightened driving constraints for the updated current and past positions on the vehicle and the traffic (col. 26, line 11 - col. 27, line 19).
Regarding claim 15, Kobilarov further discloses:
wherein the corrective action is selected based on the type of anomaly, wherein the type of anomaly includes one or combination of a vehicle safety risk, a major traffic violation, and a minor traffic violation, and wherein the corrective action includes one or combination of an immediate emergency stopping, a re-computation of the motion planner trajectory, and a re-execution of the decision-making module (col. 26, lines 36-45).
Regarding claim 16, Kobilarov further discloses:
A method for controlling a motion of a vehicle to a target driving goal in routing selected according to a desired destination of the vehicle (col. 7, line 28 – col. 9, line 29);
wherein the processor is coupled with stored instructions implementing the method (col. 34, lines 9-22; and FIG. 10, storage-1004, processor(s) - 1006, and memory-1008);
wherein the instructions, when executed by the processor carry out steps of the method, comprising: (col. 10, lines 1-17; and FIG. 1, route planning module-104, decision module-106, trajectory module-108, data input module-110, data store-112, autonomous vehicle-122, model(s) - 124, constraint(s) - 126, policy(s) - 128, logical rule(s) - 130, system identification data-132, predictive data-134, and map(s) - 136);

tightened driving constraints formed by tightening driving constraints by a safety margin (col. 10, lines 46-54);
wherein the driving constraints include mixed logical inequalities of temporal logic formulae (col. 7, lines 45-59);
specified by traffic rules and the routing (col. 10, lines 46-54);
wherein the mixed logical inequalities define an area where the temporal logic formulae are satisfied (col. 7, lines 45-59);
wherein the tightened driving constraints shrink the area by the safety margin (col. 8, line 26 - col. 9, line 29);
determining a motion trajectory of the vehicle tracking the sequence of intermediate goals by optimizing the motion of the vehicle subject to the second model (col. 8, line 26 - col. 9, line 29; and FIG. 1, trajectory module-108); and
generating and submitting control commands to at least one actuator of the vehicle to follow the motion trajectory (col. 10, line 66 - col. 11, line 24; and FIG. 1, trajectory module-108, vehicle control device-114, execution module-116, and autonomous vehicle-122).
Kobilarov does not disclose a first and second model in which the first model is an approximation of the second model and a safety margin is a function of a difference between the second model and the first model. However, Ghosh further discloses:
wherein the method uses a processor coupled to a memory storing a first model including one or combination of a first motion model of the vehicle and a first traffic model of motion of a traffic in proximity of the vehicle and a second model including a second motion model of the vehicle and a 
wherein the safety margin is a function of a difference between the second model and the first model (paragraph [0042]).
Ghosh teaches that a Trusted Neural Network (TNN) system should use a first module computing an original loss function and a second module computing a new loss function that is a weighted sum of the original loss function and a function representing safety constraints in order to provide control commands for an autonomous vehicle (paragraphs [0042-0056]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the autonomous vehicle with two modules computing first and second loss functions of Ghosh into the autonomous vehicle computing system with a decision module determining a sequence of intermediate goals and a trajectory module determining a motion trajectory of the autonomous vehicle of Kobilarov. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of dividing autonomous vehicle control decisions into sub-problems which do not overwhelm the memory and processing speed of the autonomous vehicle computer systems.
Regarding claim 17, Kobilarov further discloses:
A non-transitory computer readable storage medium (col. 34, lines 9-22; and FIG. 10, storage-1004, processor(s) - 1006, and memory-1008);
embodied thereon a program executable by a processor for performing a method, the method comprising: (col. 10, lines 1-17; and FIG. 1, route planning module-104, decision module-106, trajectory module-108, data input module-110, data store-112, autonomous vehicle-122, model(s) - 124, 
determining a sequence of intermediate goals leading to the next target goal by optimizing the motion of the vehicle subject to the first model (col. 7, line 28 - col. 9, line 29; and FIG. 2, decision module-106, temporal logic (TL) formula-214, and temporal logic (TL) library module-222);
tightened driving constraints formed by tightening driving constraints by a safety margin (col. 10, lines 46-54);
wherein the driving constraints include mixed logical inequalities of temporal logic formulae (col. 7, lines 45-59);
specified by traffic rules and the routing (col. 10, lines 46-54);
wherein the mixed logical inequalities define an area where the temporal logic formulae are satisfied (col. 7, lines 45-59);
wherein the tightened driving constraints shrink the area by the safety margin (col. 8, line 26 - col. 9, line 29);
determining a motion trajectory of the vehicle tracking the sequence of intermediate goals by optimizing the motion of the vehicle subject to the second model (col. 8, line 26 - col. 9, line 29; and FIG. 1, trajectory module-108); and
generating and submitting control commands to at least one actuator of the vehicle to follow the motion trajectory (col. 10, line 66 - col. 11, line 24; and FIG. 1, trajectory module-108, vehicle control device-114, execution module-116, and autonomous vehicle-122).
Kobilarov does not disclose a first and second model in which the first model is an approximation of the second model and a safety margin is a function of a difference between the second model and the first model. However, Ghosh further discloses:

wherein the safety margin is a function of a difference between the second model and the first model (paragraph [0042]).
Ghosh teaches that a Trusted Neural Network (TNN) system should use a first module computing an original loss function and a second module computing a new loss function that is a weighted sum of the original loss function and a function representing safety constraints in order to provide control commands for an autonomous vehicle (paragraphs [0042-0056]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the autonomous vehicle with two modules computing first and second loss functions of Ghosh into the autonomous vehicle computing system with a decision module determining a sequence of intermediate goals and a trajectory module determining a motion trajectory of the autonomous vehicle of Kobilarov. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of dividing autonomous vehicle control decisions into sub-problems which do not overwhelm the memory and processing speed of the autonomous vehicle computer systems.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobilarov in view of Ghosh, as applied to claims 1 and 12 above, and further in view of Kapoor et al. (US-2018/0005118-A1, hereinafter Kapoor).
Regarding claim 4, Kobilarov further discloses:
wherein the decision-maker is configured to select the temporal logic formulae from a database of signal temporal logic (STL) specifications (col. 7, line 28 - col. 9, line 29);
based on a current state of the vehicle, a current state of a traffic and the next target location (col. 10, lines 46-65; and FIG. 1, autonomous vehicle-122, constraint(s) - 126, policy(s) - 128, logical rule(s) - 130, system identification data-132, predictive data-134, and map(s) - 136);
transform the selected temporal logic formulas into the driving constraints (col. 7, lines 45-59); and
tighten the driving constraints according to the safety margin (col. 8, lines 35-57).
Kobilarov in view of Ghosh does not disclose solving a mixed integer problem (MIP). However, Kapoor discloses an autonomous automotive system computer which optimizes a cost function and satisfies safety constraints by translating a formula to a set of mixed integer constraints, including the following features:
solve a mixed integer problem (MIP) subject to the tightened driving constraints to produce the sequence of intermediate goals according to a solution of the MIP (paragraph [0073] and FIG. 4, cost function-122, constraints-124, and synthesis component-126).
Kapoor teaches that an autonomous automotive system computer should optimize a cost function and satisfy safety constraints by translating a Probabilistic Signal Temporal Logic (PrSTL) formula to a set of mixed integer constraints (paragraph [0073]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the autonomous automotive system which translates a Probabilistic Signal Temporal Logic 
Regarding claim 14, Kobilarov further discloses:
wherein the testing violation of the updated driving constraints is performed (col. 26, line 11 - col. 27, line 19); and
on the same optimization problem used for determining the sequence of intermediate goals (col. 7, line 28 - col. 9, line 29).
Kobilarov in view of Ghosh does not disclose solving a mixed integer problem (MIP). However, Kapoor further discloses:
wherein the optimization is performed by solving a mixed integer problem (MIP), such that testing whether the sequence of intermediate goals violates the updated tightened driving constraints results in testing linear inequalities (paragraph [0073] and FIG. 4, cost function-122, constraints-124, and synthesis component-126).
Kapoor teaches that an autonomous automotive system computer should optimize a cost function and satisfy safety constraints by translating a Probabilistic Signal Temporal Logic (PrSTL) formula to a set of mixed integer constraints (paragraph [0073]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the autonomous automotive system which translates a Probabilistic Signal Temporal Logic (PrSTL) formula to a set of mixed integer constraints of Kapoor into the autonomous vehicle computing systems which use signal temporal logic (STL) and multiple modules of Kobilarov in view of Ghosh. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of optimizing a cost function while satisfying safety constraints.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kobilarov in view of Ghosh, as applied to claim 9 above, and further in view of Liu et al. (US-2021/0123753-A1, hereinafter Liu).
Regarding claim 10, Kobilarov in view of Ghosh does not disclose modifying a non-negative weight parameter in a cost function based on current traffic conditions. However, Liu discloses enhanced path mapping based on safety consideration, including the following features:
wherein the relative importance of the first and second term is adjusted based on the current traffic conditions by modifying a non-negative weight parameter in the cost function (paragraphs [0035-0059] and FIG. 2A, Traffic Jam Level and Reference Value).
Liu teaches that navigation system path mapping should be based on safety considerations including a reference value related to traffic jam levels (paragraph [0058]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the autonomous vehicle which includes traffic level as a cost parameter in planning a navigation path of Liu into the autonomous vehicle computing systems which use signal temporal logic (STL) and multiple modules of Kobilarov in view of Ghosh. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of optimizing a cost function while satisfying safety constraints.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arechiga Gonzalez et al. (US-2020/0379893-A1) discloses a simulation-based technique to synthesize vehicle controllers that satisfy signal temporal logic specifications.
Donze, On Signal Temporal Logic, University of California, Berkeley, February 3, 2014, p. 22-37.
Karlsson et al., Temporal vs. spatial formulation of autonomous overtaking algorithms, 2016 IEEE 19th International Conference on Intelligent Transportation Systems (ITSC), Rio de Janeiro, Brazil, November 1-4, 2016, p. 1029-1034.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667